Dismissed and Memorandum Opinion filed September 17, 2013.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00687-CV

   AMELIA COLIN, INDIVIDUALLY AND AS PURPORTED FORMER
  EXECUTRIX FOR THE ESTATE OF FRANCIS COLVIN, DECEASED,
                          Appellant
                                        V.

     MICHAEL MASCIARELLI, AS EXECUTOR OF ESTATE OF
  MARGARET COLVIN, DECEASED AND ADMINISTRATOR OF THE
 ESTATE OF EXECUTOR OF FRANCES COLVIN, DECEASED, Appellee

             On Appeal from the Co Ct at Law No 3 & Probate Ct
                          Brazoria County, Texas
                    Trial Court Cause No. PR026308-C

                 MEMORANDUM                      OPINION


      This appeal is from a judgment signed June 21, 2013. No clerk’s record has
been filed. The clerk responsible for preparing the record in this appeal informed
the court appellant did not make arrangements to pay for the record.
      On August 21, 2013, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of prosecution unless, within fifteen days,
appellant paid or made arrangements to pay for the record and provided this court
with proof of payment. See Tex. R. App. P. 37.3(b).

      Appellant has not provided this court with proof of payment for the record.
Accordingly, the appeal is ordered dismissed.



                                     PER CURIAM



Panel consists of Justices Frost, Boyce, and Jamison.




                                         2